Citation Nr: 0317671	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant's rheumatoid arthritis existed prior to his 
active military service.

2.  The appellant's rheumatoid arthritis underwent no 
increase in severity as a result of his military service.

3.  The appellant's back disability is not of service origin. 


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

2.  A disability of the low back was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially contends that the claimed 
disabilities were incurred in or aggravated during his period 
military service and, as such, warrant entitlement to service 
connection.  

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

The VA has a duty under the VCAA to notify a claimant and any 
representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case and 
Supplemental Statements of the Case issued in connection with 
the appellant's appeal have notified the appellant of the 
evidence considered, the pertinent law and regulations and 
the reason his claims were denied.  Further, by letter dated 
in March 2003, the appellant was advised of the type of 
evidence needed to substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It appears that all 
available evidence has been obtained.  There is no indication 
of record that further development is needed.  In 
correspondence, dated in January 2003, the appellant 
acknowledged that there were no other potential sources of 
relevant information.  Under these circumstances, the Board 
finds that VA has complied with the requirements set forth in 
the VCAA.   

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1991); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Every appellant shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or if clear 
and unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Only such conditions that are recorded in examination reports 
are to be considered as "noted."  The appellant's reported 
history of pre-service existence of a disease does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b).

In this regard, the appellant's statements and testimony are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion. Espiritu, 
supra.

Service medical records show that on the pre-induction 
examination in October 1966, the appellant was evaluated 
history of post-traumatic arthritis of the left foot.  The 
appellant complained of pain associated with his left foot in 
conjunction with this examination.  The medical examination 
report indicated that laboratory studies revealed a mild 
increase in ASO titer.  His physical profile (PULHES) 
contained numerical designations of 1 for the upper 
extremities and 2 for the lower extremities.  

The appellant was referred for further evaluation.  During 
the June 1967 evaluation, the appellant reported a two year 
history of joint symptoms, to include pain, swelling, 
redness, and heat associated initially with the right 
shoulder, and later the left knee and hands.  He was 
reportedly evaluated first for rheumatoid arthritis in the 
fall of 1966.  Examination conducted at that time was 
unremarkable.  Radiographic studies were normal.  A 
diagnostic impression of "rule out early rheumatoid 
arthritis" was indicated.  

Private medical statements received from the appellant's 
physicians during this time indicate the appellant was 
diagnosed with rheumatoid arthritis confirmed by laboratory 
tests, and treated for this condition between October 1966 
and April 1967.  A May 1967 laboratory report indicated test 
results were positive for rheumatoid arthritis.

The service medical records further disclose that Medical 
Board proceedings were initiated in June 1967.  Medical 
examination conducted at that time was significant for 
findings of abnormalities of the upper and lower extremities 
associated with rheumatoid arthritis.  The examining 
physician recommended that the appellant be medically 
disqualified from service due to rheumatoid arthritis.  It 
was opined that further duty may aggravate the appellant's 
rheumatoid arthritis.  The appellant's physical profile in 
conjunction with this examination noted numerical 
designations of 4 for the upper and lower extremities.  The 
appellant was evaluated for rheumatoid arthritis and myopic 
astigmatism, bilateral, mild.  It was the panel's finding 
that these conditions had their onset prior to service, and 
were not aggravated during military service.

By rating decision dated in July 1999, service connection was 
denied for rheumatoid arthritis and low back pain.  

In correspondence, dated in February 2000, the appellant 
maintained that the claimed disabilities are related to his 
period of service and, in particular, to the strenuous 
physical activity during basic training.  He contends that 
his rheumatoid arthritis was aggravated as a result of such 
training activities.  

Private medical records, dated from 1983 to 2000, document 
treatment for a chronic back disorder.  These reports 
disclose the appellant underwent multiple back surgeries 
between 1974 and 1989.  The appellant sustained an initial 
back injury in 1974, which was related to an industrial 
accident.  These records show that subsequent surgical 
treatment was undertaken following his industrial injury and 
due to continued back symptomatology with additional 
neurological impairment.  These records also show that the 
appellant complained of increased symptomatology following 
lifting and/or twisting injuries to the back.  Finally, the 
private reports refer to a history of rheumatic fever during 
the appellant's childhood. 


Analysis

The first aspect of the claim for service connection for 
rheumatoid arthritis is whether it was present at the time of 
the appellant's entry into active duty.  In this regard, in 
conjunction with the pre-induction examination in October 
1966, the appellant reported a history of arthritis preceding 
his entry into service.  Medical statements received from the 
appellant's treating (civilian) physicians during that time 
were to the effect that the appellant had been diagnosed in 
1966 to have rheumatoid arthritis and had been under 
treatment for this condition prior to his entry into service.  
Private diagnostic test results were positive for rheumatoid 
arthritis.  Further, the appellant reported a two year 
history of rheumatoid arthritis with continued complaints of 
pain.  Accordingly, the Board finds that rheumatoid arthritis 
was clearly and unmistakably present when the appellant 
entered active duty in May 1967 and the presumption of 
soundness on entry is rebutted.

The next aspect of the claim to be determined is whether the 
preservice rheumatoid arthritis underwent a chronic increase 
in severity during service that would be beyond any normal 
progression.  In this regard, temporary or intermittent 
flare-ups of the pre-existing condition during service are 
not considered to be aggravation unless the underlying 
condition is shown to have worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Further, aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

In this regard, the appellant contends that the increased 
numerical designations made in conjunction with his physical 
profile (PULSES) upon separation from service, as compared to 
those noted during the pre-induction examination, are 
indicative of aggravation of his rheumatoid arthritis.  

PULHES is the six categories into which a physical profile is 
divided.  "P" stands for physical capacity or "stamina"; the 
"U" stands for "upper extremities"; the "L" stands for "lower 
extremities"; the "H" stands for "hearing and ear" the "E" 
stands for "eyes"; and the "S" stands for "psychiatric."  See 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) and Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992).  (An individual 
having a numerical designation of '1' under all factors is 
considered to possess a high level of medical fitness and, 
consequently is medically fit for any military assignment.)  
Id.  

The Board has considered the appellant's contentions in this 
regard.  However, following a careful review of the evidence 
of record, the Board finds that the appellant's rheumatoid 
arthritis did not increase in severity as a result of his 
short period of military service.  The Board is cognizant 
that the appellant complained of pain in service, but 
examination during service was unremarkable for any clinical 
findings.  A Medical Board recommended that the appellant be 
discharged because of his rheumatoid arthritis which did not 
undergo an increase in severity due to the his period of 
service.  There is simply no objective medical evidence that 
the appellant's rheumatoid arthritis became worse in service.  
Post service medical records dated from 1983 to 2000 are 
negative for any complaints, treatment, or diagnosis of 
rheumatoid arthritis.  Based upon a review of the evidence, 
the Board concludes that service connection for the 
appellant's rheumatoid arthritis has not been established.  

Relative to the claimed low back disability, the Board notes 
that service medical records are completely negative for any 
complaints, treatment, or diagnosis of a back disorder.  Post 
service medical records document treatment for chronic 
disability of the low back after 1974, which was more than 6 
years after the appellant's returned to civilian life.  
Notably, the record on appeal does not contain any medical 
opinion or contemporaneous clinical findings following 
service which could tend to link the appellant's current low 
back condition to his service in the military.   In the 
absence of such evidence, the Board can only conclude that 
any currently diagnosed disability of the lower back is of 
post service origin and not related to any incident, which 
may have occurred during service.  

In reviewing this matter, the Board has considered the 
pertinent evidence, to include the statements made by the 
appellant in support of his claims.  The Board does not doubt 
the sincerity of the appellant's beliefs concerning the 
relationship of the claimed disabilities to his period of 
military service.  However, when the determinative issue 
involves medical causation, lay persons are not competent to 
offer medical opinions.  There is no indication that the 
appellant has any medical expertise in this area, nor is it 
contended otherwise.  Accordingly, his statements regarding 
medical causation are not deemed to be competent to 
demonstrate that the preexisting rheumatoid arthritis was 
aggravated during military service, or that a disability of 
the lower back is of service origin.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In rendering this determination, the Board has determined 
that the evidence is not evenly balanced and, as such, the 
benefit of the doubt doctrine is not for application, and the 
appeal must be denied.  38 C.F.R. § 3.102.  


ORDER

Service connection for rheumatic arthritis is denied.

Service connection for low back disability is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

